     Case 2:18-cv-02494-TLN-CKD Document 23 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       LANCE BROWN,                                    No. 2:18-cv-02494-TLN-CKD
12                        Plaintiff,
13             v.                                        ORDER
14       BRIAN DUFFY, et al.,
15                        Defendants.
16

17            Lance Brown (“Plaintiff”), a state prisoner proceeding pro se, brings this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On April 17, 2020, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within thirty days.1 (ECF No. 22.) Neither party has filed

23   objections to the Findings and Recommendations.

24   ///

25   ///

26
27   1
            The Findings and Recommendations indicates a 14-day period for objections in the “Plain
     Language Summary” and a 30-day objection period in the conclusion. The Court has waited the
28   30-days and still no party has objected.
                                                  1
     Case 2:18-cv-02494-TLN-CKD Document 23 Filed 06/01/20 Page 2 of 2

 1           Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7   Accordingly, IT IS HEREBY ORDERED that:

 8           1. The Findings and Recommendations filed April 17, 2020 (ECF No. 22), are adopted in

 9   full;

10           2. Defendants’ Amended Motion to Strike Plaintiff’s First Amended Complaint (ECF No.

11   18) is GRANTED in part and DENIED in part. The motion is GRANTED to the extent it

12   requests screening of Plaintiff’s First Amended Complaint;

13           3. Plaintiff’s First Amended Complaint (ECF No. 16) is DISMISSED without leave to

14   amend for failing to state any claim for relief; and

15           4. The Clerk of Court is directed to close this case.

16           IT IS SO ORDERED.

17   DATED: May 29, 2020

18

19

20                                                             Troy L. Nunley
                                                               United States District Judge
21

22

23

24

25

26
27

28
                                                        2
